Title: Annual Message to Congress, 20 September 1814
From: Madison, James
To: 


        
          Fellow Citizens of the Senate and of the House of Representatives.
          Washington September 20th 1814
        
        Notwithstanding the early day which had been fixed for your session of the present year, I was induced to call you together, still sooner, as well that any inadequacy in the existing provisions for the wants of the Treasury might be supplied, as that no delay might happen in providing for the result of the negociations on foot with Great Britain; whether it should require arrangements adapted to a return of peace, or further and more effective provisions for prosecuting the war.
        That result is not yet known. If, on one hand, the repeal of the orders in Council, and the general pacification in Europe, which withdrew the

occasion on which impressments from American vessels were practised, suggest expectations that peace and amity may be re-established; we are compelled, on the other hand, by the refusal of the British Government to accept the offered mediation of the Emperor of Russia, by the delays in giving effect to its own proposal of a direct negociation; and above all, by the principles and manner in which the war is now avowedly carried on; to infer that a spirit of hostility is indulged, more violent than ever, against the rights and prosperity of this Country.
        This increased violence, is best explained by the two important circumstances, that the great contest in Europe, for an Equilibrium guaranteeing all its states against the ambition of any, has been closed without any check on the overbearing power of Great Britain on the ocean; and that it has left in her hands disposeable armaments, with which, forgetting the difficulties of a remote war against a free people, and yielding to the intoxication of success, with the example of a great victim to it before her eyes, she cherishes hopes of still further aggrandizing a power already formidable, in its abuses, to the tranquility of the civilized and commercial world.
        But whatever may have inspired the Enemy with these more violent purposes, the public councils of a nation, more able to maintain than it was to acquire its Independence, and with a devotion to it, rendered more ardent by the experience of its blessings, can never deliberate but on the means most effectual for defeating the extravagant views or unwarrantable passions, with which alone the war can now be pursued against us.
        In the events of the present Campaign, the Enemy, with all his augmented means, and wanton use of them, has little ground for exultation unless he can feel it in the success of his recent enterprizes against this Metropolis, and the neighbouring Town of Alexandria; from both of which his retreats were as precipitate, as his attempts were bold and fortunate. In his other incursions on our Atlantic frontier, his progress, often checked and chastised, by the martial spirit of the neighbouring Citizens, has had more effect in distressing individuals, and in dishonoring his arms, than in promoting any object of legitimate warfare. And in the two instances mentioned, however deeply to be regretted on our part, he will find in his transient success, which interrupted for a moment only the ordinary public business at the seat of Government, no compensation for the loss of character with the world, by his violations of private property, and by his distruction of public Edifices, protected as monuments of the arts, by the laws of civilized warfare.
        On our side, we can appeal to a series of achievements, which have given new lustre to the American arms. Besides the brilliant incidents in the minor operations of the campaign, the splendid victories gained on the Canadian side of the Niagara, by the American forces under Major General Brown, and Brigadiers Scott and Gaines, have gained for these Heroes, and their

emulating companions, the most unfading laurels; and having triumphantly tested the progressive discipline of the American soldiery, have taught the Enemy, that the longer he protracts his hostile efforts, the more certain and decisive will be his final discomfiture.
        On our Southern border, victory has continued also to follow the American Standard. The bold and skilful operations of Major General Jackson, conducting troops drawn from the Militia of the States least distant, particularly of Tennessee, have subdued the principal Tribes of hostile savages; and by establishing a peace with them, preceded by recent and exemplary chastisement, has best guarded against the mischief of their cooperation, with the British enterprizes which may be planned against that quarter of our Country. Important Tribes of Indians on our North Western Frontier, have also acceded to stipulations, which bind them to the interests of the United States, and to consider our Enemy as theirs also.
        In the recent attempt of the Enemy on the city of Baltimore, defended by Militia and volunteers aided by a small body of Regulars and Seamen, he was received with a spirit which produced a rapid retreat to his ships; whilst a concurrent attack by a large Fleet was successfully resisted by the steady and well directed fire of the fort and batteries opposed to it.
        In another recent attack by a powerful force on our Troops at Plattsburg, of which regulars made a part only, the enemy, after a perseverance for many hours, was finally compelled to seek safety in a hasty retreat, with our gallant bands pressing upon him.
        On the Lakes, so much contested throughout the war, the great exertions for the command made on our part, have been well repaid. On Lake Ontario our Squadron is now, and has been for some time in a condition to confine that of the Enemy to his own port; and to favor the operations of our land forces on that Frontier.
        A part of the Squadron on Lake Erie has been extended into Lake Huron, and has produced the advantage of displaying our Command of that Lake also. One object of the expedition, was the reduction of Mackinaw, which failed with the loss of a few brave men, among whom was an officer justly distinguished for his gallant exploits. The expedition, ably conducted by both the land and the Naval commanders, was otherwise highly valuable in its effects.
        On Lake Champlain, where our superiority had for some time been undisputed, the British squadron lately came into action, with the American commanded by Captain McDonough. It issued in the capture of the whole of the Enemy’s ships. The best praise for this Officer and his intrepid comrades is in the likeness of his triumph to the illustrious victory which immortalized another officer, and established, at a critical moment, our command of another Lake.
        
        On the ocean the pride of our Naval arms has been amply supported. A second Frigate has indeed fallen into the hands of the Enemy, but the loss is hidden in the blaze of heroism with which she was defended. Captain Porter, who commanded her, and whose previous career had been distinguished by daring enterprize and by fertility of genius, maintained a sanguinary contest against two ships, one of them superior to his own, and under other severe disadvantages, till humanity tore down the colours, which valor had nailed to the mast. This officer and his brave comrades have added much to the rising glory of the American flag, and have merited all the effusions of gratitude, which their country is ever ready to bestow on the champions of its rights and of its safety.
        Two smaller vessels of war have also become prizes to the Enemy; but by a superiority of force, which sufficiently vindicates the reputation of their commanders; whilst two others, one commanded by captain Warrington, the other by captain Blakely, have captured British ships of the same class, with a gallantry and good conduct, which entitle them, and their companions to a just share in the praise of their country.
        In spite of the naval force of the Enemy accumulated on our coasts, our private cruisers also have not ceased to annoy his commerce, and to bring their rich prizes into our ports; contributing thus with other proofs, to demonstrate the incompetency and illegality of a Blockade, the Proclamation of which is made the pretext for vexing and discouraging the commerce of neutral Powers with the United States.
        To meet the extended and diversified warfare adopted by the Enemy, great bodies of Militia have been taken into service for the public defence, and great expences incured. That the defence every where may be both more convenient and more economical, Congress will see the necessity of immediate measures for filling the ranks of the regular Army; and of enlarging the provision for special corps, mounted and unmounted, to be engaged for longer periods of service than are due from the Militia. I earnestly renew, at the same time, a recommendation of such changes in the system of the Militia, as by classing and disciplining for the most prompt and active service, the portions most capable of it, will give to that great resource for the public safety, all the requisite energy and efficiency.
        The monies received into the Treasury during the nine months ending on the thirtieth day of June last, amounted to thirty two millions of dollars, of which near eleven millions were the proceeds of the public Revenue, and the remainder, derived from loans. The disbursements for public expenditures during the same period, exceeded thirty four millions of dollars, and left in the Treasury, on the first day of July, near five millions of dollars. The demands during the remainder of the present year already authorized by congress, and the expences incident to an extension of the

operations of the war, will render it necessary that large sums should be provided to meet them.
        From this view of the national affairs, Congress will be urged to take up without delay, as well the subject of pecuniary supplies, as that of military force, and on a scale commensurate with the extent and the character which the war has assumed. It is not to be disguised, that the situation of our country calls for its greatest efforts. Our Enemy is powerful in men, and in money; on the land, and on the water. Availing himself, of fortuitous advantages, he is aiming, with his undivided force, a deadly blow at our growing prosperity, perhaps at our national existence. He has avowed his purpose of trampling on the usages of civilized warfare, and given earnests of it, in the plunder and wanton distruction of private property. In his pride of maritime Dominion, and in his thirst of commercial monopoly, he strikes, with peculiar animosity, at the progress of our navigation and of our manufactures. His barbarous policy has not even spared those monuments of the arts and models of taste, with which our country had enriched and embellished its infant Metropolis. From such an adversary, hostility in its greatest force and in its worst forms, may be looked for. The American people will face it with the undaunted spirit, which in their Revolutionary struggle, defeated his unrighteous projects. His threats and his barbarities, instead of dismay, will kindle in every bosom an indignation, not to be extinguished but in the disaster and expulsion of such cruel invaders. In providing the means necessary, the national Legislature will not distrust the heroic and enlightened patriotism of its constituents. They will cheerfully and proudly bear every burden of every kind, which the safety and honor of the Nation demand. We have seen them every where paying their taxes, direct and indirect, with the greatest promptness and alacrity. We see them rushing with enthusia[s]m to the scenes where danger and duty call. In offering their blood, they give the surest pledge, that no other tribute will be withheld.
        Having foreborne to declare war, untill to other aggressions had been added the capture of nearly a thousand American vessels, and the impressment of thousands of American seafaring Citizens; and untill a final declaration had been made by the Government of Great Britain, that her hostile orders against our commerce would not be revoked, but on conditions as impossible as unjust, whilst it was known that these orders would not otherwise cease, but with a war which had lasted nearly twenty years, and which, according to appearances at that time, might last as many more; having manifested on every occasion, and in every proper mode, a sincere desire to arrest the effusion of blood, and meet our Enemy on the ground of justice and reconciliation; our beloved country, in still opposing to his persevering hostility, all its energies, with an undiminished disposition towards peace

and friendship on honorable terms, must carry with it, the good wishes of the impartial world, and the best hopes of support from an omnipotent and kind Providence.
        
          James Madison
        
      